Title: To Alexander Hamilton from Lewis Tousard, 28 November 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Sir,
            Philadelphia November 28th 1799
          
          As it is more easy to avoid an expence than to persuade the war Departnt. to pay for it, when it is incurred, I have the honor of submitting to your approbation, the following plan for me this approaching winter.
          You ordered me, for the Winter, at or near New york Major Hoops & myself are to execute the duty which you will prescribe. The immoderate expences attending the spending of a Winter at New york forbids my admitting even the thought of it. To be in any small town near New york, we shall either have to Correspond with you, or to repair, say every fortnight, to New york, to present you the result of our work and receive fresh orders. In that Supposition, and if Major hoops has no objection to it, I will request your permission to receive and execute your instructions in Philadelphia, where my family is now removed and where I am not exposed to incurr more expence, than may be covered by whatever allowance you will please to fix to the other Officers in that case. Every week or fortnight as you would order it—one of us would repair to New york
          Your complyance with my request and a Speedy answer to determine my plan will highly oblige me.
          The use also of the war office library may be of a great use for assisting us in the discharge of that duty.
          With the greatest respect I have the honor to be Sir Your most obedt & obliged Servt
          
            Lewis Tousard
          
          hble Major General Hamilton.
        